DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention l, corresponding to claims 1-16, in the reply filed on 3/5/21 is acknowledged.

Claim Objections
3.	Claim 1 is  objected to because of the following informalities:  
         A) Applicant recites “edge of the of top” in claim 1 line 5. The recited limitation appears to be a typographical error.  It appears as if applicant may have intended to recite “edge of the top”, or similar language. 


Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-7, 10, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “the portions of the groove” in claim 6 line 3-4 and claim 15 line 3-4.  The recited limitation of “the portions” lacks proper antecedent basis since “a portion of the groove extending along the side edges” was never previously recited.  It appears as if applicant may have intended to recite “in portions of the groove”. For the purpose of examination it is interpreted as if applicant intended to recite “in portions of the groove extending along the side edges of the board”. 
B) Applicant recites “the portions of the groove extending along the front portion” in claim 7 line 1-2 and claim 16 line 1-2.  The recited limitation of “the portion” lacks proper antecedent basis since “a portion of the groove extending along the front portion” was never previously recited.  It appears as if applicant may have intended to recite “wherein a portion of the groove”. For the purpose of examination it is interpreted as if applicant intended to recite “wherein a portion of the groove” in line 1 of claims 7 and 16. 
         C) Applicant recites “one of the side surfaces” in claim 10 line 2.  The recited limitations is unclear since a plurality of side surfaces has never previously been recited.  In addition, the recited limitation lacks proper antecedent basis. It appear as if the recited limitation of “one of the side surfaces” should be 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0140141) and Bhargava (US 2019/0380543). 

8.	 Regarding to Claim 1, Russell discloses a cutting board [Figure 1, Figure 2c] comprising: a board having a top surface (21a, as described in paragraph 0023 and can be seen from Figure 2c in Russell), a bottom surface (21b, as can be seen from Figure 2b-2c in Russell), and side surfaces (21c-21f as described in paragraph 0023 and can be seen from Figure 2c in Russell) extending between the top surface (21a) and the bottom surface (21b) [as can be seen from Figures 2b-2c in Russell]; a groove (channel 22, 22’, as described in paragraph 0023 and 0026 as well as can be seen from Figure 2c in Russell) forming a depression in the top surface (21a) [as can be seen from Figure 2c in Russell], the groove (22, 22’) extending along a perimeter edge of the of top (aperture 23, as described in paragraph 0023 and 0026, and can be seen from Figure 2c in Russell) extending from the top surface (21a) through the board to the bottom surface (21b) [as can be seen from Figure 2b-2c in Russell], the hole (23) overlapping with at least a portion of the groove (22, 22’) [as described in paragraph 0023 and 0026 and can be seen from Figures 2b-2c in Russell]; a cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) forming a recess (channel receiving drip pan, as can be seen from Figure 1 and 2b in Russell) in the bottom surface of the board aligned with the hole (23) [as can be seen from Figure 2b in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) extending into the board from the bottom surface (21b) but not reaching the groove (22, 22’) or the top surface (21a) [as can be seen from Figures 1 and 2c in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) forming an opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) in one of the side surfaces (21c) of the board [as can be seen from Figure 2b-2c in Russell], the opening (opening in cutting board for receiving drip pan 15) having a cut out channel (as can be seen from Figure 1) formed in the one of the side surfaces (21c), and the cut out channel (Figure 1 and 2b) is wider in a direction parallel to the top surface of the board than a portion of the opening below the cut out channel [as can be seen from Figure 2b-2c in Russell, as well as displayed below in Figure 1 which is an (drip pan 15, as described in paragraph 0021 and can be seen from Figure 1 in Russell) configured to be held within the cutout [as can be seen from Figure 1 and 3 in Russell], the container (15) having an upper rim with a lip portion (15c, as can be seen from Figure 1 in Russell), the lip portion (15c) sized to fit into the cutout channel of the opening but not to fit within the portion of the opening below the cutout channel [as can be seen from Figure 1 and 3 in Russell]; and two or more legs (front and rear risers 26’, as described in paragraph 0026 and can be seen from Figure 2c in Russell) attached to the bottom surface (21b) [as can be seen from Figure 2c in Russell].   Russell discloses the two or more legs/risers (26’) having a height that is greater than a height of two rear legs/risers to cause liquids to be directed towards a channel [as described in paragraph 0026 in Russell], however, Russell does not explicitly disclose the legs being adjustable.  Bhargava, however, discloses a cutting board having adjustable legs (telescoping extendable legs, as described in paragraph 0127 and can be seen from Figure 31 in Bhargava). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs  in Russell to include the legs being adjustable, as taught by Bhargava, which would change the angle of the board to cause liquid in the groove to flow towards the hole to improve draining of a fluid and allow various configurations of the apparatus during cutting operations [as described in paragraph 0127 and can be seen from Figure 31 in Bhargava].  


Figure 1: Annotated version of Figure 2b in Russell displaying elements for clarity. 

    PNG
    media_image1.png
    768
    1096
    media_image1.png
    Greyscale





9. 	Regarding to claim 2, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the hole (23 in Russell) is formed in a front portion (a front portion of 20) of the board [as can be seen from Figure 2c in Russell].

10.    Regarding to claim 3, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and the two back legs are height adjustable [as described in paragraph 0127 and can be seen from Figure 31 in Bhargava].  

11.    Regarding to claim 4, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and all of the legs are height adjustable [as described in paragraph 0127 and can be seen from Figure 31 in Bhargava].

12.    Regarding to claim 5, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the groove (22, 22’ in Russell) has a slope (slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 in Russell) configured to cause liquid in the groove (22, 22’ in Russell) to flow towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

13.    Regarding to claim 6, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 5, wherein the groove (22, 22’ in Russell) extends along a back edge (a back edge portion of 20) of the board [as can be seen from (edges located on sides of 20) of the board and along a front edge (a front edge of 20) of the board [as can be seen from Figure 2 in Russell], and the groove (22, 22’ in Russell) has a downward slope (downward slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 and can be seen from Figure 2c in Russell)  from a back portion of the board to a front portion of the board in the portions of the groove (22, 22’) extending along the side edges of the board  [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

14.    Regarding to claim 7, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell]  of claim 6, wherein the portion of the groove (22, 22’ in Russell) extending along the front portion of the board is sloped towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].  


15.	 Regarding to Claim 8, Russell discloses a cutting board [Figure 1, Figure 2c] comprising: a board having a planer top surface (21a, as described in paragraph 0023 and can be seen from Figure 2c in Russell), an opposing bottom surface (21b, as can be seen from Figure 2b-2c in Russell), and side surfaces (21c-21f as described in paragraph 0023 and can be seen from Figure 2c in Russell) extending between the top surface (21a) and the bottom surface (21b) [as can be seen from Figures 2b-2c in Russell]; a groove (channel 22, 22’, as described in paragraph 0023 and 0026 as well as can be seen from Figure 2c in Russell) forming a depression in the top surface (21a) [as can be seen from Figure 2c in Russell], the groove (22, 22’) extending along a perimeter edge of the of top surface (21a) [as can be seen from Figure 2a in Russell]; a hole (aperture 23, as described in paragraph 0023 and 0026, and can be seen from Figure 2c in Russell) extending from the top surface (21a) through the board to the bottom surface (21b) [as can be seen from Figure 2b-2c in Russell], the hole (23) overlapping with at least a portion of the groove (22, 22’) [as described in paragraph 0023 and 0026 and can be seen from Figures 2b-2c in Russell]; a cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) forming a recess (channel receiving drip pan, as can be seen from Figure 1 and 2b in Russell) in the bottom surface of the board aligned with the hole (23) [as can be seen from Figure 2b in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) extending into the board from the bottom surface (21b) but not reaching the groove (22, 22’) or the top surface (21a) [as can be seen from Figures 1 and 2c in Russell]; and two or more legs (front and rear risers 26’, as described in paragraph 0026 and can be seen from Figure 2c in Russell) attached to the bottom surface (21b) [as can be seen from Figure 2c in Russell].  Russell discloses the two or more legs/risers (26’) having a height that is greater than a height of two rear legs/risers to cause liquids to be directed towards a channel [as described in paragraph 0026 in Russell], however, Russell does not explicitly 


16.    Regarding to claim 9, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) includes an opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) formed in the side surface (21c in Russell) of the board [as can be seen from Figures 2b-3 in Russell].

17.   Regarding to claim 10, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 9, wherein the opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) having a cutout channel (as can be seen from Figure 1 in Russell) formed in the one of the side surfaces 


18. 	Regarding to claim 11, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the hole (23 in Russell) is formed in a front portion (a front portion of 20) of the board [as can be seen from Figure 2c in Russell].

19.    Regarding to claim 12, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and the two back legs are height adjustable [as described in paragraph 0127 and can be seen from Figure 31 in Bhargava].  

20.    Regarding to claim 13, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and all of the legs are height adjustable [as described in paragraph 0127 and can be seen from Figure 31 in Bhargava].

21.    Regarding to claim 14, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the groove (22, 22’ in Russell) has a slope (slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 in Russell) configured to cause liquid in the groove (22, 22’ in Russell) to flow towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

22.    Regarding to claim 15, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the groove (22, 22’ in Russell) extends along a back edge (a back edge portion of 20) of the board [as can be seen from Figure  2c in Russell], along side edges (edges located on sides of 20) of the board and along a front edge (a front edge of 20) of the board [as can be seen from Figure 2 in Russell], and the groove (22, 22’ in Russell) has a downward slope (downward slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 and can be seen from Figure 2c in Russell)  from a back portion of the board to a front portion of the board in the portions of the groove (22, 22’) extending along the side edges of the board  [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

23.    Regarding to claim 16, Russell modified by Bhargava discloses the cutting board [Figure 1 in Russell]  of claim 15, wherein the portion of the groove (22, 22’ in Russell) extending along the front portion of the board is sloped towards the hole 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/NIRVANA DEONAUTH/Examiner, Art Unit 3726